                 IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

WILLIE J. PARKER,              )
                               )
  Plaintiff,                   )                     Civil Action No.:
                               )
      vs.                      )
                               )
JONATHON HURTE,                )
                               )
  Defendant.                   )
_______________________________)

           PROGRESSIVE MOUNTAIN INSURANCE COMPANY’S
                   JURISDICTIONAL STATEMENT

      COMES NOW Progressive Mountain Insurance Company, pursuant to M.D.

Ga. LR 87.2, and submits its Jurisdictional Statement, showing the Court as

follows:

                                          1.

      Progressive Mountain Insurance Company is an Ohio Corporation with its

principal place of business in Ohio. (See Exhibit “B” attached to Progressive’s

Notice of Removal.)

                                          2.

      Defendant Jonathon Hurte is a citizen of Charleston, South Carolina but has

not yet been served with the lawsuit. (Plaintiff’s Complaint, ¶ 1.)




                                       Page 1
                                       3.

      The Plaintiff, Willie J. Parker, is a citizen and resident of the State of

Georgia. (Id. at ¶ 2.)

      This 26th day of May, 2020.

                                    /s/ Wesley E. Childs
                                    Georgia Bar Number 878909
                                    Attorney for Progressive
                                    Chambless, Higdon, Richardson,
                                    Katz & Griggs, LLP
                                    Post Office Box 18086
                                    Macon, Georgia 31209-8086
                                    Phone: 478-745-1181
                                    Fax: 478-746-9479
                                    wchilds@chrkglaw.com




                                    Page 2
                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed, on the date provided below, the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following CM-ECF participants:

                         Reza Sedghi, Esq.
                         Sedghi Law
                         2870 Vineville Ave.
                         Macon, Georgia 31204
                         sedghilaw@gmail.com
                         Attorney for Plaintiff


      Respectfully submitted this 26th day of May, 2020.


                                      /s/ Wesley E. Childs
                                      Georgia Bar Number 878909
                                      Attorney for Progressive
                                      Chambless, Higdon, Richardson,
                                      Katz & Griggs, LLP
                                      Post Office Box 18086
                                      Macon, Georgia 31209-8086
                                      Phone: 478-745-1181
                                      Fax: 478-746-9479
                                      wchilds@chrkglaw.com




                                      Page 3
